691 F.2d 977
UNITED STATES of America, Plaintiff-Appellee,v.Frank J. VADINO, Elio Perez-Herrera, Ivan L. Stephans,Eduardo Comesana, and Ralph Natale, Defendants-Appellants.
No. 80-5716.
United States Court of Appeals,Eleventh Circuit.
Nov. 15, 1982.

Jeffrey M. Miller, Philadelphia, Pa., for Vadino and Natale.
Lin Brett-Major, Ft. Lauderdale, for Comesana.
William R. Tunkey, Ronald A. Dion, Miami, Fla., for Perez-Herrera.
Geoffrey C. Fleck, Miami, Fla., for Stephans.
Carmen C. Nasuti, Philadelphia, Pa., for Natale.
William C. Bryson, Joel M. Gershowitz, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida.
ON PETITIONS FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
(Opinion July 19, 1982, 11 Cir., 1982, 680 F.2d 1329)
Before GODBOLD, Chief Judge, RONEY and WOOD*, Circuit Judges.
PER CURIAM:


1
We said with respect to Stephans that his participation in the conspiracy was established by overwhelming evidence independent of the Perez-Herrera statements.  We recited that independent evidence.  To erase any doubt of what we meant by our holding, admissibility of the Perez-Herrera statements against Stephans was harmless error beyond reasonable doubt under Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967).


2
The petitions for rehearing of Stephans, Comesana, Natale and Vadino are DENIED, 680 F.2d 1329, and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Eleventh Circuit Rule 26), the suggestions for Rehearing En Banc of Stephans, Comesana, Natale and Vadino are DENIED.



*
 Honorable Harlington Wood, Jr., U. S. Circuit Judge for the Seventh Circuit, sitting by designation